Citation Nr: 1103514	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In August 2009, the Veteran provided testimony at a hearing held 
before a Decision Review Officer (DRO) at the RO.  A transcript 
of that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims are applicable to this appeal..  

Upon reviewing the record, the Board notes the absence of post-
service occupational hearing conservation program audiograms from 
the Veteran's government employment for the Army at Fort Harrison 
from 1978 to 1986.  In his August 2009 DRO hearing, the Veteran 
stated that he remembered having hearing tests at Fort Harrison, 
but he thought the records were lost when Fort Harrison closed 
and he transferred to Naval Surface Warfare Center (NSWC) Crane.  
An undated Crane Hearing Conservation Program note indicated that 
the Veteran had transferred to NSWC Crane in 1996 from Fort 
Harrison and a new baseline was established when he transferred.  
The note did not indicate whether the Veteran's previous 
audiograms from his Fort Harrison employment were lost or 
unavailable.  
It appears that no action was taken to identify, request, or 
obtain the Fort Harrison audiogram records pertaining to these 
claims.  

The AMC/RO should request physical examination reports, 
specifically audiograms taken as part of the Army's hearing 
conservation program, from the federal government (the Army) from 
1978 until the Veteran transferred to Crane in1986. The Board 
points out that VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency and 
will end its efforts only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile.  See 38 C.F.R. § 3.159(c)(2).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, that treated 
him for his claimed hearing loss and tinnitus 
disabilities.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Pursuant to 38 C.F.R. § 3.159(c)(2), the 
AMC/RO should request physical examination 
reports, specifically audiograms and hearing 
conservation records, from the federal 
government (the Army) from 1978 until the 
Veteran's transfer to Crane in 1986.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


